Case 2:20-cv-01936-FMO-SHK Document 10 Filed 07/28/20 Page 1 of 5 Page ID #:124




  1
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9                                CENTRAL DISTRICT OF CALIFORNIA
 10
       CHRISTOPHER FARAMARZ
 11    ZAHEDI,                                            Case No. 2:20-cv-01936-FMO (SHK)
 12                                  Plaintiff,
 13                           v.                          ORDER DISMISSING COMPLAINT
 14
       CALIFORNIA DEPARTMENT OF
 15    CORRECTIONS AND
       REHABILITATION, et al.,
 16
                                     Defendants.
 17
 18
 19                                     I.        BACKGROUND

 20          On February 15, 2020, pro se Plaintiff Christopher Faramarz Zahedi

 21   (“Plaintiff”) constructively filed1 a civil rights Complaint (“Complaint” or

 22   “Compl.”) under 42 U.S.C § 1983. Electronic Case Filing Number (“ECF No.”)

 23   1, Compl. On May 4, 2020, after screening the Complaint under 28 U.S.C. § 1915,

 24   the Court issued an Order dismissing Plaintiff’s Complaint, without prejudice and

 25   with leave to amend (“ODLA”), and provided Plaintiff with twenty-one days to

 26
 27   1 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
      court, the court deems the pleading constructively “filed” on the date it is signed. Douglas v.
 28
      Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009).
Case 2:20-cv-01936-FMO-SHK Document 10 Filed 07/28/20 Page 2 of 5 Page ID #:125




  1   file a First Amended Complaint (“FAC”) should he so choose. ECF No. 6,
  2   ODLA. In the ODLA, the Court warned that “if Plaintiff does not comply with the
  3   instructions enumerated above,” including timely filing a FAC, “the Court may
  4   recommend that this action be dismissed with or without prejudice for failure to
  5   state a claim, failure to prosecute, and/or failure to obey Court orders under
  6   Federal Rule of Civil Procedure 41(b).” Id. at 16. On that same date, the Clerk
  7   mailed the ODLA to the address of record as provided by Plaintiff:
  8         Christopher Faramarz Zahedi BK3884
  9         CRC
 10         PO Box 3535
 11         Norco, CA 92860
 12         On May 20, 2020, the Postal Service returned the mailing with an annotation
 13   by the jail facility: “Paroled 4/7/2020.” See ECF No. 7, Returned Mail. Further,
 14   the Court’s review of the State Inmate Locator website indicated that Plaintiff is no
 15   longer in state custody. Plaintiff, however, never filed anything with the Court
 16   updating his address as required by Local Rule (“L.R.”) 41-6.
 17         In an effort to again contact Plaintiff, the Court issued a second order
 18   requiring a response, with the hope that it would be forwarded to an address
 19   provided by Plaintiff. ECF No. 8, Order re Returned Mail. Additionally, because it
 20   did not appear that Plaintiff received the Court’s ODLA, and, because Plaintiff’s
 21   FAC was due on May 25, 2020, the Court extended Plaintiff’s time to file his FAC
 22   until June 24, 2020. Id. at 2. The Court warned Plaintiff that “failing to update
 23   his current address by the foregoing deadline will result in a recommendation
 24   that this action be dismissed for failure to prosecute.” Id. (emphasis in
 25   original). On June 29, 2020, the Postal Service returned the second order [ECF
 26   Nos. 6, 8] as undelivered to Plaintiff. ECF No. 9, Second Returned Mail.
 27         As of the date of this Order, Plaintiff has not filed a FAC, updated his
 28   address with the Court, or otherwise contacted the Court.
                                                2
Case 2:20-cv-01936-FMO-SHK Document 10 Filed 07/28/20 Page 3 of 5 Page ID #:126




  1                                   II.    DISCUSSION
  2         District courts have sua sponte authority to dismiss actions for failure to
  3   prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Link v.
  4   Wabash R.R. Co., 370 U.S. 626, 629-30 (1962); Hells Canyon Pres. Council v. U.S.
  5   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating courts may dismiss an
  6   action under Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s
  7   failure to prosecute or comply with the Federal Rules of Civil Procedure or the
  8   court’s orders); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (ordering
  9   dismissal for failure to comply with court orders).
 10         Further, L.R. 41-6 requires a pro se litigant to keep the Court and opposing
 11   parties apprised of the party’s current address, telephone number, if any, and e-
 12   mail address, if any. If mail directed by the Clerk to a pro se plaintiff’s address of
 13   record is returned undelivered by the Postal Service, and if, within fifteen days of
 14   the service date, such plaintiff fails to notify, in writing, the Court and opposing
 15   parties of the plaintiff’s current address, the Court may dismiss the action with or
 16   without prejudice for want of prosecution. L.R. 41-6.
 17         In deciding whether to dismiss for failure to prosecute or comply with court
 18   orders, a district court must consider five factors: “(1) the public’s interest in
 19   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3)
 20   the risk of prejudice to the defendants; (4) the public policy favoring disposition of
 21   cases on their merits; and (5) the availability of less drastic sanctions.” Henderson
 22   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); see also Pagtalunan v. Galaza, 291
 23   F.3d 639, 642 (9th Cir. 2002) (setting out similar five factors as in Henderson).
 24   “Dismissal is appropriate ‘where at least four factors support dismissal, or where at
 25   least three factors ‘strongly’ support dismissal.’” Neal v. Reslan, No. CV 19-
 26   09291 PA (ASx), 2020 WL 754366, at *1 (C.D. Cal. Jan. 16, 2020) (quoting
 27   Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (internal citations
 28   omitted) (citing Ferdik, 963 F.2d at 1263)). In a case involving sua sponte
                                                 3
Case 2:20-cv-01936-FMO-SHK Document 10 Filed 07/28/20 Page 4 of 5 Page ID #:127




  1   dismissal, however, the fifth Henderson factor regarding the availability of less
  2   drastic sanctions warrants special focus. Hernandez, 138 F.3d at 399.
  3          Here, the first two factors—public interest in expeditious resolution of
  4   litigation and the Court’s need to manage its docket—weigh in favor of dismissal.
  5   Despite extensions and warnings, Plaintiff has failed to respond to multiple Court
  6   orders, failed to keep the Court apprised of his address, and has failed to file his
  7   FAC. This failure to prosecute and follow Court orders hinders the Court’s ability
  8   to move this case toward disposition and suggests Plaintiff does not intend to
  9   litigate this action diligently. See id.
 10          The third factor—prejudice to Defendant—also weighs in favor of dismissal.
 11   A rebuttable presumption of prejudice to a defendant arises when plaintiffs
 12   unreasonably delay prosecution of an action. See In re Eisen, 31 F.3d 1447, 1452-53
 13   (9th Cir. 1994) (citations omitted). Here, Plaintiff has not offered any excuse for
 14   his failure to comply with the Court’s orders and with local rules and respond in a
 15   timely manner, and this “prejudice” element thus favors dismissal.
 16          The fourth factor—public policy in favor of deciding cases on the merits—
 17   ordinarily weighs against dismissal. However, it is Plaintiff’s responsibility to move
 18   litigation towards disposition at a reasonable pace and to avoid dilatory and evasive
 19   tactics. See Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir. 1991). Plaintiff
 20   has not met this responsibility despite having been: (1) instructed on his
 21   responsibilities; (2) granted sufficient time in which to discharge them; and (3)
 22   repeatedly warned of the consequences of failure to do so. See ECF Nos. 6, 8.
 23   Under these circumstances, though this policy favors Plaintiff, it does not outweigh
 24   Plaintiff’s failure to obey Court orders and rules or to file responsive documents
 25   within the time granted.
 26          The fifth factor—availability of less drastic sanctions—also weighs in favor
 27   of dismissal. The Court cannot move the case toward disposition without
 28   Plaintiff’s compliance with Court orders or participation in this litigation. Despite
                                                 4
Case 2:20-cv-01936-FMO-SHK Document 10 Filed 07/28/20 Page 5 of 5 Page ID #:128




  1   repeated attempts by the Court to obtain a response, Plaintiff has shown he is either
  2   unwilling or unable to comply with Court orders by failing to file responsive
  3   documents or unable to otherwise cooperate in prosecuting this action. The Court
  4   is not aware of any lesser sanction that is available in this case. See Henderson, 779
  5   F.2d at 1424 (“The district court need not exhaust every sanction short of
  6   dismissal before finally dismissing a case but must explore possible and meaningful
  7   alternatives.”) (citation omitted); Roman v. Smith, No. 2:18-07909 PA (ADS),
  8   2019 WL 8013120, at *1 (C.D. Cal. Nov. 18, 2019).
  9         Accordingly, because it appears that Plaintiff has abandoned this litigation,
 10   and because Plaintiff has repeatedly defied Court orders and failed to follow local
 11   rules, the Court DISMISSES this case, without prejudice.
 12                                      III.    ORDER
 13         Based on the foregoing, IT IS ORDERED THAT Judgment be entered
 14   DISMISSING this case without prejudice.
 15
 16   DATED: 7/28/2020                                             /s/
                                                HON. FERNANDO M. OLGUIN
 17                                             United States District Judge
 18
 19   Presented by:
 20
 21                                                   __
      HON. SHASHI H. KEWALRAMANI
 22   United States Magistrate Judge

 23
 24
 25
 26
 27
 28
                                                  5
